Citation Nr: 0001211	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-41 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The Board denied the benefit sought on 
appeal in a decision dated in April 1998, which the veteran 
then appealed to the United States Court of Veterans Appeals 
(known as the United States Court of Appeals for Veterans 
Claims since March 1999, hereinafter referred to as "the 
Court").  A Joint Motion for Remand and for a Stay of 
Proceedings was thereafter filed by the veteran's private 
attorney before the Court and the Secretary of VA in June 
1999 and the Court granted the relief sought in July 1999, by 
vacating and remanding the Board's decision of April 1998 for 
adjudication consistent with the discussion in the Joint 
Motion.  The matter on appeal is now back at the Board, ready 
for its re-adjudication.


FINDING OF FACT

The veteran, who served on active duty in the Republic of 
Vietnam during the Vietnam era but is not a combat veteran, 
has failed to objectively demonstrate that any currently-
manifested psychiatric disability was incurred in or 
aggravated during service.


CONCLUSION OF LAW

The veteran has failed in his initial duty to submit a claim 
for service connection for a psychiatric disability, to 
include PTSD, that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR THE FINDING AND THE CONCLUSION

Initial considerations, including the applicable VA laws and 
regulations:

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has said 
that the statutory "duty to assist" under 38 U.S.C.A. 
§ 5107(a) (West 1991) does not arise until there is a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the appellant is not met.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).


Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including an appellant's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  See Cartright 
v. Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy, at 81.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

In addition to the above, service connection may be warranted 
on a presumptive basis if it is shown that any one of the 
diseases deemed by VA as chronic in nature, such as psychosis, 
was manifested to at least a 10 percent degree within the 
(usually) one-year period immediately following the veteran's 
separation from active military service, notwithstanding the 
lack of evidence of the manifestation of the disease during 
service.  See, 38 C.F.R. §§ 3.307 and 3.309 (1999).

No compensation shall be paid, however, if the claimed 
disability is the result of the claimant's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See, 
38 U.S.C.A. § 1110 (West 1991); and 38 C.F.R. §§ 3.301(a) 
(1999).  While the isolated and infrequent use of drugs by 
itself will not be considered willful misconduct, the 
progressive and frequent use of drugs to the point of 
addiction, as well as their use to enjoy or experience their 
effects, will be considered willful misconduct.  See, 
38 C.F.R. § 3.301(c)(3) (1999).  Additionally, mere 
congenital or developmental defects, 

refractive error of the eye, personality disorder and mental 
deficiencies are not diseases or injuries in the meaning of 
the applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (1999).

Eligibility for a PTSD service-connection award requires the 
presence of the following three elements:  (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (1999); (2) a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and (3) credible supporting evidence that the 
claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999);  see also, Cohen v. Brown, 10 Vet. App. 
128 (1997).

As noted above, the burden placed on a claimant to prove the 
actual inservice incurrence or aggravation of the claimed 
disability or injury or, in the case of PTSD, the occurrence 
of the claimed stressors, is significantly reduced if there 
is competent evidence showing that the veteran was in fact 
engaged in combat with the enemy.  This is not so, however, 
until that finding is made by the Board.  See, Irby v. Brown, 
6 Vet. App. 132, 136 (1994); see, also, Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  If the Board finds that the veteran 
did not engage in combat with the enemy, credible supporting 
evidence from any source showing that his claimed inservice 
stressor actually occurred would be required for him to 
prevail.  Under such circumstances, his lay testimony 
regarding the stressors would thus be insufficient, standing 
alone, to establish service connection.  See, in this regard, 
Moreau v. Brown, 9 Vet. App. 389, 394-395 (1996); and Doran 
v. Brown, 6 Vet. App. 283, 290 (1994).

Even if the record contains a clear, unequivocal PTSD 
diagnosis, that diagnosis satisfies only one of the Caluza 
elements required in order for service connection 

for PTSD to be awarded.  "There must also be evidence 
establishing the occurrence of the stressor...and medical 
evidence to link the stressor to the current 
symptomatology....An opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of the stressor."  Cohen, 
at 24.

Factual and procedural background:

At the outset, the Board must note that the record shows that 
the veteran served in the Republic of Vietnam during the 
Vietnam era and that he was awarded the National Defense 
Service Medal, the Vietnam Service Medal and the Vietnam 
Commendation Medal.  However, none of these medals indicate 
combat duty and there is no other competent evidence in the 
record showing that the veteran is a combat veteran.

A review of the veteran's service medical records reveals 
that, while the veteran had a negative psychiatric evaluation 
and denied ever having had, or currently having, depression 
or excessive worry and nervous trouble of any sort upon 
induction in April 1973, he did say, in a report of medical 
history that he filled out and signed less than a year later, 
in January 1974, that he had had, or was currently having, 
depression or excessive worry, as well as periods of 
unconsciousness.  The examiner who signed this report 
clarified the veteran's statement, however, by  saying that 
the veteran had been depressed "prior to entering [the] 
Navy," and it is noted that the report of a medical 
examination that was conducted on the same date again reveals 
a normal psychiatric evaluation of the veteran.

An August 1974 service medical record reveals that the 
veteran admitted a four-year (i.e., pre-service) history of 
drug abuse, saying that he had used "amphetamines, 
barbiturates, hallucinogens, etc, almost daily at various 
times."  The subscriber of this entry then stated that it 
was his or her impression that the veteran needed to enter a 
drug rehabilitation program "because of his demonstrated 
psychological dependence on mood changing drugs."


The report of a medical examination that was conducted in 
September 1974 reveals, again, a normal psychiatric 
evaluation of the veteran.  It also indicates that the 
veteran had a drug history that included intravenous use of 
"methadrine" and heroin, and oral use and inhalation of 
multiple ("poly") drugs.  An undated report of medical 
history that seems to have been produced at about the same 
time reveals complaints of having had, or currently having, 
frequent trouble sleeping, depression or excessive worry, and 
periods of unconsciousness.  However, the veteran denied in 
this report having had, or currently having, nervous trouble 
of any sort, and stated that his health was good, with no 
major illness or medical problems within the past six years, 
although he admitted having been treated at the "Balboa 
Naval Hospital" for detoxification.

According to a psychiatric interview questionnaire that the 
veteran filled out in March 1975, the veteran described his 
father's personality as hostile, aggressive and suppressed, 
and his mother's personality as expressing insecurity.  He 
said that he did not get along with either parent, which was 
not the case with his brother and sister, and described his 
home environment during childhood and adolescence as a 
"broken home," the result of which he had had to spend time 
as a teenager in a "boys' home."  He further said that he 
had suffered from cramps at age 16, fainting and insomnia at 
age 17, frightening dreams at age 10, and depressions "most 
of the time," as well as dizziness, sick headaches and 
stammering.  He acknowledged a moderate use of alcohol and 
described his experience in the service as "fair," adding 
that he liked his "rate" but that he disliked the 
regulations.  He described himself as a follower, rather than 
a leader, a "lone wolf" and a timid person in crowds, and 
briefly described his problem as feeling depressed and tense 
and having frequent headaches and suicidal urges.

According to the subscriber of a March 1975 handwritten 
statement, presumably a mental health specialist, the veteran 
had had "many hang ups dealing with his moral values," had 
problems differentiating between "natural body drives" and 
what the church considered "sins," and had apparently 
rebelled against life because of the 

"dirty deal" he thought he had gotten from life.  The 
subscriber of this statement said, however, that he saw 
potential in the veteran, if given proper guidance.

A service medical record also dated in March 1975 reflects 
the veteran's visit to the medical department of the ship to 
which he was assigned at the time, the USS Kitty Hawk.  
According to this record, the veteran complained of constant 
depression and a feeling of worthlessness, and said that he 
had just been discharged from the Naval Drug Rehabilitation 
Center at Miramar, California, after having been hospitalized 
at the Naval Hospital in Balboa for an attempted suicide 
("an overdose").  The veteran said that he had behaved as 
an immature child at the Rehabilitation Center, that he felt 
that he was not able to change and that, upon his return to 
the ship, he had been assigned to "mess cooking" and had 
had repeated confrontations with his immediate supervisors.  
It was noted that the veteran's family history was 
"significant in the fact that his parents are separated," 
that he felt estranged from both parents and that he reported 
constant friction between him and his father, as well as 
between him and his mother.  He reported having had a drug 
problem in high school that progressively became worse as he 
entered the Navy, and described his adolescent life as "one 
of turmoil with several foster homes being involved."  In 
the subscriber's opinion, there was a strong possibility that 
the veteran used drugs on occasion "to escape."

The above report further shows that the mental status 
examination was "essentially normal with the exception of a 
strong depression" and a bland affect, as the veteran was 
not psychotic or neurotic, and was oriented to time, place 
and person.  He had the ability to shut off conversation that 
he regarded as irrelevant, and this occurred frequently 
throughout the interview.  He was not particularly hostile, 
but resigned and bitter.  The subscribing physician concluded 
that the veteran showed "a strong history of drug abuse"; 
that he was immature and showed "significant signs of long 
standing adjustment problems related to a difficult family 
situation"; that it was apparent that he was undergoing "a 
significant depressive reaction at this time" of which his 
drug abuse "could be a significant component"; that there 
was a significant indication that he would respond to 
counseling and reinforcement 

therapy, if the opportunity were provided; that, accordingly, 
he would be counseled aboard the ship and would be followed 
closely during this depressive episode; and that, since his 
remaining interest in drugs was very important, it was felt 
that his use of drugs should be discouraged, if at all 
possible.  The impressions were listed as a depressive 
reaction and an immature personality.

A service medical record that was dated four days after the 
above medical consultation of March 1975 reveals a referral 
for a psychiatric evaluation and advice regarding the 
diagnosed "[i]mmature personality with depression secondary 
to [an] acute situational adjustment."  According to this 
document, the veteran's medical record was not available and 
the veteran had stated that it was lost.

According to copies of additional service medical records in 
the claims folder, while awaiting psychiatric evaluation for 
administrative separation from the service, the veteran went 
to a party in San Diego, California, took some drugs and then 
flew to San Francisco, on March 31, 1975, to see his sister, 
who brought him to a military hospital, where he was 
hospitalized for a few days.  It was noted that he 
acknowledged having taken speed, acid and 
tetrahydrocannabinol ("THC") the day of the party and 
having "much prior drug use and inadaptability in the U.S. 
Navy," and that he had agreed that an administrative 
separation was warranted.

On the day of the above admission, the veteran reportedly 
said that he blamed "this" (his overdose and related drug 
problems, apparently) on his parents' divorce when he was 15 
years old and on his having joined the Navy, which took him 
away from his home security.  On discharge from this 
admission, he was noted to be calm, oriented, and alert, with 
no signs of psychosis or neurosis, nor any suicidal or 
homicidal ideations or threats.  The final diagnoses were 
listed as a non-psychotic organic brain syndrome ("OBS"), 
secondary to drugs, resolved; poly drug use; and an 
emotionally unstable personality, and an administrative 
separation was recommended.

The report of the medical examination that the veteran 
underwent for separation purposes in April 1975 reveals, 
again, a normal psychiatric evaluation.  It appears 

that the veteran was administratively (and honorably) 
separated, as recommended, although this cannot be determined 
for sure from the evidence of record.

A review of the post-service medical evidence in the record 
reveals additional psychiatric treatment, starting in July 
1976, when the veteran was admitted to a private medical 
institution for four days after a suicidal gesture, and was 
described on admission as being angry, hostile and 
uncooperative, and to be complaining of being "pissed off."  
Depression, associated with an immature personality, was 
diagnosed.

Private medical records that were dated in January 1980 
reveal two medical consultations due to depression, and 
objective findings, on the second consultation, of a 
depressed mood, with a paranoid thought content and affect, 
but with no hallucinations or delusions.  These documents 
also reveal that the veteran was released to his parents, 
since he was both unwilling and unable to seek voluntary 
admission.

A VA outpatient medical record also dated in January 1980 
reflects a medical consultation due to the veteran's reported 
intentions to kill himself and others, basically due to his 
feeling that he had failed at everything in life.  He was 
described as withdrawn and preoccupied during the interview, 
with some paranoid thinking, but no hallucinations, and 
questionable ("?") paranoid delusions.  The examiner was 
unable to elicit any precipitating factors, although he made 
reference to the veteran's problems with his parents' being 
divorced and his feeling that his mother didn't like him.  
The assessment was listed as rule out ("R/O") psychotic 
depression and rule out a thought disorder.

A July 1980 private medical record reflects a six-day 
hospitalization due to hostile and "seclusive" behavior.  
Initially, the veteran had complained of auditory 
hallucinations, but he later denied them, stating that it had 
been a ploy to get into the hospital.  It was noted that 
there was "[n]o evidence of organicity" and that the 
veteran had made several demands upon the staff and had 
behaved in an 

increasingly manipulative fashion.  However, he showed no 
evidence of psychotic thinking or behavior or homicidal or 
suicidal ideations, and the diagnosis was listed as a 
"paranoid personality disposition."
 
The report of an August 1987 private psychosocial assessment 
reveals complaints of depression, inability to sleep and 
concentrate, and disorganization.  The "precipitating 
stressors" for the veteran's problems reportedly were his 
abstinence after seven to eight year's use of marijuana, as 
well as his lack of job stability.  The veteran again made 
reference to his parents' divorce when he was a child and 
complained of having been abandoned by his mother for her 
boyfriend and having been put into juvenile detention at age 
thirteen for "suspicion of drugs."  He admitted having 
experimented with acid and LSD in the seventh and eight 
grades, and said that he had started smoking marijuana 
heavily at age 19.  He denied a family psychiatric history.  
On examination, he had a cautious attitude, a blunt affect, a 
depressed mood, fair motivation and an impaired memory, by 
self report, but no audio/visual hallucinations.  He 
described himself as a hermit and said that he had been 
smoking one ounce of marijuana a week for seven years until 
five months earlier.  A bipolar disorder and cannabis abuse, 
in remission, were diagnosed.

According to a May 1991 private medical record, the veteran 
said that his mother left him when he was 12 years old to 
live with her boyfriend "like a prostitute" and that, as a 
result of this, he was sent to juvenile detention, where he 
was mistreated.  His mother signed him into the Navy when he 
was 17 years old and, after a while, he realized that he had 
a substance abuse problem.  He revealed this to his counselor 
who reportedly did not keep confidentiality, resulting in a 
reprimand from his boss, which, in turn, made him want to 
"beat the system" by using all kinds of drugs.  On 
examination, he had well-organized thought processes, with an 
emotional and very angry, but appropriate, response, and no 
history of ideations or psychotic symptoms and no sense of 
organicity.  The assessments were listed as schizophrenia, 
bipolar disorder and dysthymia, although it appears that 
these disorders were thereafter 

ruled out and that a personality disorder was the final 
assessment, as the subscribing psychiatrist indicated that it 
was his belief that the veteran was suffering from a 
personality disorder because of his anger and request for 
Lithium medication.

An August 1991 private medical record reveals assessments of 
bipolar disorder,  dysthymia and a personality disorder.

According to the report of a September/October 1993 VA 
hospitalization, "it was stated that depression ran in the 
family and that [the veteran]'s father possibly had delusions 
and hallucinations."  On examination, the veteran's speech 
was fluent, with normal rate and tone, his mood was 
congruent, "nonconstricted" and labile, and he denied audio 
or visual hallucinations, delusions or suicidal and homicidal 
ideations.  A drug screen was positive for opiates, 
specifically codeine.

The above report also reveals that an MRI of the veteran's 
head was normal and that, upon review of the old charts, his 
diagnosis was not clear, as there was no strong history for 
bipolar disorder, despite his history of this diagnosis.  The 
veteran underwent both personality and cognitive testing and 
the specialist's opinion was to the effect that the results 
of the test suggested a "characterlogic" disturbance rather 
than a mood disorder such as a bipolar disorder.  It was felt 
that there were no clear indications of frontal lobe 
dysfunctions or organic explanations for the veteran's 
problems in functioning, but that further neuropsychiatric 
evaluation would be warranted.  It was the specialist's 
opinion that the veteran had a passive/aggressive personality 
disorder.  Accordingly, a passive/aggressive personality 
disorder and bipolar affective disorder, by history, were 
listed as diagnoses.

A May 1994 VA medical record reflects a three-day 
hospitalization due to a drug overdose.  It was noted in this 
record that the veteran had "a history of post traumatic 
stress disorder" and depression.  He denied suicidal 
ideations and a psychiatrist reportedly recommended no 
further psychiatric intervention.  A toxicology screen was 
positive for Benzodiazepines and marijuana.  The diagnoses 
were a psychogenic syncope and a history of depression.


A July 1994 VA  medical record reflects an eight-day 
hospitalization during June 1994, following a request from 
the veteran's psychotherapist, as the veteran reportedly felt 
"frustrated," like "falling down," and very upset with a 
recent denial of a claim for Social Security Administration 
(SSA) benefits.  He also reported having had difficulties 
trusting the medical staff because of his perceived betrayal 
by the Navy medical personnel when he self-reported his use 
of marijuana during service, which he said had resulted in 
his losing his security clearance, a position as an 
electronic technician and his chances of being a Navy pilot.  
He further said that he had never recovered from that trauma 
and that he had never been able to hold a steady job or to 
have any long term relationships.  He denied the use of 
alcohol or recent drug use.

The above report also reveals that, on mental examination, 
the veteran appeared irritable, and at times, sarcastic, 
antagonistic and uncooperative.  He described his mood as 
being "pissed off" but had a labile affect.  His speech was 
mildly slurred and angry in tone but was coherent, and there 
was no evidence of loosening of associations or delusional 
content, and he denied intention to harm himself or others.  
He appeared to be manipulative, and had poor insight and 
impaired judgment.  Higher cortical function appeared intact.  
Urine toxicology screen on the day after admission was 
positive for cannabinoids, but negative for barbiturates.  
However, a positive result for barbiturates was obtained five 
days later, while the veteran was still hospitalized, and it 
was noted that he had expressed dissatisfaction and anger 
when requested to comply with the toxicology screen.  The 
diagnosis in Axis I was deferred, while the diagnosis in Axis 
II was listed as a mixed personality disorder, with 
borderline narcissistic and passive aggressive traits.

At an RO hearing that was conducted in August 1995, the 
veteran made no reference to any pre-service family problems, 
family history of psychiatric illness or to his own long 
history of psychiatric difficulties and drug abuse, of which 
there is ample documentation in the record.  He did say, 
however, that, during service, he 

was "singled out for a short time for being more 
intellectual than those other[s] 
in [his] company," a form, he and his representative 
suggested, of "subdued harassment."  He declined to 
elaborate on this allegation, but insisted that he did not 
have any problems with his duty assignments, nor difficulties 
with authority figures, but that he was treated for 
depression and a suicide attempt during service.

At the above RO hearing, the veteran also said that his 
inservice psychiatric problems were the result of his having 
"been broken illegally," when a counselor to whom he had 
disclosed his "previous psychological abuse problems with 
marijuana" breached his obligation of confidentiality and 
told his commanding officer about his "past" drug history.  
The veteran's commanding officer then removed him from "all 
schools" to which he was allegedly admitted, rescinded his 
security clearance and proceeded to humiliate and degrade him 
in front of the whole squadron.  These actions reportedly 
left him in a severe state of shock and extremely depressed 
and suicidal, to the point that he drank approximately one 
pint of bleach and went back to his room to die, since his 
commanding officer and others in his squadron had made him 
feel that this was his "just and fit punishment."

The veteran further stated at the above RO hearing that he 
believed that he should be service-connected for PTSD due to 
"[t]he fact that I was caused severe shock and emotional 
trauma by being betrayed by authority figures by being 
harassed and psychologically conditioned by the authority 
figures that my life would be in jeopardy."  With regard to 
his PTSD symptoms, he said that he was not able to relate or 
have any kind of relationships, that he was not sexual or 
intimate, nor personal, and that he was not social.  He also 
said that he had last worked in 1991, after having had 
conflicts with his supervisor, and that he believed that his 
"unfortunate experience" during service had led to his 
continued problems with authority figures.  He also said that 
he believed that his psychiatric disabilities had been caused 
by his having been singled out and discriminated against, 
after admitting "recreational" marijuana use, but 
acknowledged that the only mention of PTSD in his claims 
folder was the one noted in the history section of a recent 
[May 1994] VA hospitalization report.


As noted earlier in this decision, the Board denied the 
veteran's appeal of the RO's August 1995 denial of his claim 
for service connection for an acquired psychiatric 
disability, to include PTSD, in a decision that was dated in 
April 1998, which the veteran appealed to the Court.  By 
Order of July 1999, the Court granted the aforementioned 
motion to remand, vacating the Board's decision and remanding 
the matter on appeal, pursuant to the authority granted by 
38 U.S.C.A. § 7252(a).  In the motion for remand, it was 
recommended that the Board address, in this opinion, "the 
applicability of certain provisions set forth in VA's 
Adjudication Procedure Manual M21-1 ('Manual M21-1'), which 
seem to require the full development of all claims, whether 
or not they are well grounded."  See, first page of the 
joint motion for remand.

In support of their recommendation that the Board re-
adjudicate the matter on appeal, addressing the applicability 
of the Manual M21-1 provisions requiring the full development 
of all claims, regardless of whether or not they are well 
grounded, the subscribers of the joint motion for remand made 
reference to the case of Carbino v. Gober, 10 Vet. App. 507 
(1997).  In Carbino, they said, "this Court indicated  that 
issues relating to the development of a not-well-grounded 
claim under Manual M21-1 should first be raised to and 
addressed by the Secretary, the Board, and the General 
Counsel (and may be later reviewed by the Court if 
necessary)."  They further indicated that, in the present 
matter, "the issue of the applicability and substantive 
nature of the M21-1 regulations was in fact raised - but not 
considered by the Board at the time of the decision on 
appeal."   They then recommended the following, in addition 
to asking the Board to address the applicability of the 
Manual M21-1 provisions in the first instance, on the third 
page of their joint motion for remand:

If the BVA finds that further development 
is required, that development should 
include, at a minimum, appropriate 
attempts to obtain the following 
evidence:  (1) social security records, 
(2) service records pertaining to the 
Appellant's self referral for in-service 
drug 

treatment, and the alleged harassment and 
anxiety he suffered thereafter, in the 
form of loss of educational, training, 
and advancement opportunities, and (3) an 
opinion from a VA psychiatrist on whether 
Appellant's present psychiatric condition 
is related to an injury, illness, or 
incident in service.

Legal analysis:

As a preliminary matter, the Board notes that, in November 
1999, the Board received from the veteran's private attorney 
before the Court photocopies of an April 1995 decision from 
the SSA finding the veteran disabled, for SSA purposes, since 
August 1991, on account of his social and industrial 
impairment and the diagnosed psychiatric disabilities of a 
bipolar affective disorder and a borderline personality 
disorder.  Also, photocopies of a three-page psychiatric 
interview form that was dated in April 1995, as well as a 
one-page "list of exhibits" document mentioning the 
evidence that was considered by the SSA in reaching its 
decision, were enclosed, along with a cover letter from the 
private attorney, requesting a remand of the matter on 
appeal, "with instructions [to the RO] to obtain all medical 
evidence on the LIST," as well as "service records and the 
required psychiatrist's opinion."  A remand to have this 
evidence reviewed at the RO level is unnecessary because 
these records would, at most, only serve to support the 
veteran's contention that he has been suffering from 
psychiatric difficulties during the '90s, which the Board 
does not dispute, but it would still not demonstrate that 
there is a nexus between any present psychiatric disability, 
or disabilities, and service.

Also at the outset, the Board finds it necessary to address 
the issue of the applicability of the Manual M21-1 provisions 
to the present matter.  In Carbino, the Court did say that 
the question of whether the Manual M21-1 represents VA's 
expansion of its statutory duty to assist in cases of claims 
that are merely "potentially plausible," rather than 
actually well grounded, is a question that should be first 
addressed by the Secretary, the Board, and the General 
Counsel.  For that reason, the Court specifically declined to 
address the applicability of the Manual 

M21-1 provision in question (Part III, para. 1.103(a)) in 
that case.  The Court, however, made it clear that there is 
nothing in the text of 38 U.S.C.A. § 5107(a) to suggest that 
VA has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a well grounded claim.  
See, Carbino, at 510, citing Epps v. Gober, 126 F.3d 1464, at 
1469 (Fed.Cir. 1997), aff'g, 9 Vet. App. 341 (1996).  In 
fact, the Court explained, while Manual M21-1 appears to 
volunteer the Secretary's assistance to a claimant with his 
or her claim prior to the submission of a well grounded 
claim, "the Epps decision makes clear that the statutory 
duty to assist does not attach until a well-grounded claim 
has been submitted."  See, Carbino, at 510.

In Carbino, the Court also indicated that the relevant parts 
of Manual M21-1 "do not appear to be particularly well 
thought out regarding the status of a claimant and the duty 
to assist," and went on to cite specific provisions of the 
manual supporting that opinion.  See, Carbino, at 510-511.

Whatever dispute may have existed after Carbino regarding 
whether Manual M21-1 requires the full development of a 
record regardless of whether the claim is well grounded or 
not, was put to rest in the very recent decision of Morton v. 
Brown, 12 Vet. App. 477 (1999).  In Morton, the Court cited 
prior cases in which federal courts had explained the 
difference between substantive rules, which may confer 
enforceable rights, and mere internal guidelines or 
interpretive statements, which 
are mandated neither by a statute nor by the Constitution and 
which, as such, cannot confer substantive rights on a 
claimant.  See, Morton, at 481-482.  The Court explained that 
"[t]he Supreme Court has consistently held that for an 
agency's interpretation or action to be entitled to any 
deference or judicial enforcement, it must be consistent with 
the framework of the statute.  See, Morton, at 484 (cites 
omitted).  The Court then said that the cited Manual M21-1 
provision was "purely interpretive" and, thus, could only 
serve to interpret § 5107(a), and that, to the extent that 
the Manual M21-1 provision may be read to require the 
Secretary to assist a claimant who has not submitted a well-
grounded claim pursuant to § 5107(a), such a reading would 
fly against the plain language of the statutory text and 
exempt courts from any obligation to defer to it.  See, 
Morton, at 485, citing the case of Brown v. Gardner, 513 U.S. 
115, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994).


In Morton, the Court further explained that § 5107(a) had 
been interpreted by both the Court and the Federal Circuit as 
conditioning the Secretary's duty to assist in developing the 
facts pertinent to the claim upon the submission by the 
claimant of a well grounded claim, and then the Court went on 
to underline the fact that "neither the Secretary nor the 
Court is free to ignore a condition precedent established by 
Congress," and explained that if a change were to be 
instituted, that balancing process would be "the [sole] 
responsibility of the legislative branch, not this Court."  
The Court then concluded that, under § 5107(a), absent the 
submission and establishment of a well-grounded claim, the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim and that, accordingly, 
any perceived or actual failure by the Secretary to render 
assistance in the absence of a well-grounded claim cannot be 
legal error.  See, Morton, at  485-486.

From the above discussion, it is clear that, pursuant to the 
provisions of the applicable statute (§ 5107(a)), the 
provisions of the Manual M21-1 notwithstanding, the Board 
first needs to determine, in the present case, if the veteran 
has complied with his initial duty to submit a claim for 
service connection that is well-grounded or capable of 
substantiation and, if it is determined that he has done so, 
then, and only then, would the Board have the duty to further 
assist the veteran in the development of his claim for 
service connection.

It is clear that the veteran has failed to submit a claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, that is plausible, or well grounded, as he has 
failed to objectively demonstrate that any current 
psychiatric disability is causally related to service.  The 
"immature personality" that was diagnosed during service in 
March 1975 is clearly a personality disorder and, as such, a 
disease entity that is not considered a disability for VA 
purposes (as per the provisions of §§ 3.303(c) and 4.9), 
while the depressive reaction that was diagnosed on that same 
date was evidently not a chronic condition, as it was noted 
to be "secondary to [an] acute situational adjustment."  
The record is devoid of competent evidence showing that any 
psychiatric disability had its onset, or was aggravated, 
during service, as it has been made very clear in the 
veteran's service and post-service medical records, 

that the veteran entered service with a long history of 
depression, reportedly triggered by his serious problems at 
home, and aggravated by his well-known history of drug abuse, 
which not only is considered willful misconduct, but has been 
shown to have started before service.

With regard to the specific claim for service connection for 
PTSD, the Board notes that there is no clear, unequivocal 
diagnosis of such a disability in the claims file, nor 
competent evidence of the actual occurrence of an inservice 
stressor, or stressors, which is a criterion with which the 
claimant in the present matter has to comply, too, since he 
has not been shown to be a combat veteran.  Also, the record 
is devoid of competent evidence linking the claimed, but 
undiagnosed PTSD, to service.  No further development of the 
PTSD issue is therefore warranted.

With regard to the nexus criterion, the Board further notes 
that, not only is the record devoid of competent medical 
evidence demonstrating that the claimed nexus, or causal 
relationship, between service and a present psychiatric 
disability exists, but the only evidence in that regard 
consists of the veteran's own unsubstantiated statements, 
which are considered lay evidence and, as such, are 
insufficient to render his claim well grounded.  In this 
regard, it is noted that the Court has indicated that where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant 
would not meet his or her burden of presenting a plausible or 
possible claim merely by offering lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
38 U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence 
is submitted to support a claim, the claim cannot be well-
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In view of the above, the Board must necessarily conclude 
that the veteran has failed to submit a claim for service 
connection for a psychiatric disability, to include 

PTSD, that is well grounded or capable of substantiation.  
The claim for that benefit has failed and must be denied.

Where a claim is not well grounded, it is incomplete, and VA 
is obliged under the provisions of 38 U.S.C.A. § 5103(a) 
(West 1991) to advise the claimant of the evidence needed to 
complete his or her application.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The nature and extent of this obligation, 
however, depends on the particular circumstances of each 
case.  Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).  
There must exist "some degree of probability" that the 
claimant will be able to obtain the additional information 
needed in order for that obligation to arise.  Marciniak v. 
Brown, 10 Vet. App. 198, 202 (1997).  No such obligation 
arises "in circumstances where the performance of that duty 
would be a futile act."  Franzen v. Brown, 9 Vet. App. 235, 
238 (1996).

With regard to the above provision, it is noted that the 
Board has thoroughly reviewed the record but has determined 
that advising the veteran of additional evidence that might 
be needed to complete his application for service connection 
would constitute a futile act in the present case, as the 
record is crystal clear in that any psychiatric disability 
currently manifested is not causally related to service but, 
instead, of pre-service onset and either of a congenital 
nature, and/or due to, or aggravated by, the veteran's own 
willful misconduct.  The matter on appeal remains not well 
grounded or capable of substantiation and, accordingly, the 
cited obligation under § 5103(a) to further assist the 
veteran has not arisen.


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.

		
	MICHAEL S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

